DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 1, 2020 has been entered.
 
Information Disclosure Statement
The two information disclosure statements filed October 13, 2020 and the one information disclosure statement filed on 11/9/2020 have been considered. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More particularly, Claims 9 and 23 contain the same limitations and depend from the same independent Claim 7.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 13-15, 18 and 23-25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela).  

In regards to Claims 7 and 8, Joo teaches a method for detecting whether a cardiac pulse is presented in a patient and administering defibrillation therapy to the patient, comprising: sensing two or more different physiological parameters of the patient, the sensing including capturing physiological data of each of the two or more physiological parameters; including at least an acoustic signal (see entire document, for example page 20 “an analysis of ECG data may be combined with an analysis of PCG data to determine the presence of a cardiac pulse in the patient"), wherein physiological date of one of the 

Pacela teaches an impedance measuring system (Title) which includes impedance signal data measured with a high-frequency, low-level current for the purpose safety (see entire document, for example col. 8, ll 3-8 “Since the bioelectrical impedance measurement involves the application of a current to the subject, the question of safety immediately arises. The use of high frequencies, usually in the range of 50 KHz to 100 KHz at both very low current levels and low current densities eliminates this problem.”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by modified Joo with the physiological data includes impedance signal data measured with a high-frequency, low-level current taught by Pacela for the predictable purpose of safety. 

In regards to Claims 9 and 23, Pacela teaches one of the current has a frequency in a range from about 10 kilohertz (kHz) to about 100 kilohertz (kHz) (see entire document, for example col. 1, lines 63-64 “Typically, the current employed to measure bioelectrical impedance is an alternating, sinusoidal current in the range of 10 to 100 KHz.”). 

In regards to Claim 13, Joo teaches providing a display showing a presentation of at least one of the two or more physiological signals of the patient (see entire document, for example page 1 “PCG waveform that may be recorded and displayed, as shown by the middle graph in FIGURE I.")

In regards to Claims 14 and 25, Joo teaches prompting delivery of chest compressions or cardiopulmonary resuscitation to the patient if a cardiac when a cardiac pulse is determined not present in the patient based, at least in part, on the photodetection signal (see entire document, for example page 18 “the process 200 proceeds to a block 222 where the AED advises the operator to commence providing CPR therapy 25 to the patient, e.g., by using the message "No shock advised ... start CPR. Returning to 

In regards to Claim15, Joo teaches one of the physiological parameters is an electrocardiogram (ECG) signal sensed in the patient, and in which the physiological data includes ECG data (see entire document, for example page 3, ll 30-31 “Electrocardiogram (ECG) data obtained from the patient may also be used in connection with the PCG data to determine the presence of a pulse in the patient.”).

In regards to Claim 18, Joo teaches analyzing the ECG data for ventricular tachycardia and prompting delivery of defibrillation therapy to the patient when the patient is determined to be pulseless and experiencing ventricular tachycardia (Claim 18) (see entire document, for example pages  3 – 4 “If the time at which the QRS complex occurs is within an expected time of when the heart sound appeared to occur a cardiac pulse is determined to be present in the patient. In another approach the ECG data is evaluated for the presence of a QRS complex to gate the heart sound detection process. If an R-wave occurs in the ECG data, the PCG data should indicate the presence of a heart sound following the R-wave if a cardiac pulse is present. If a heart sound is not detected following an R-wave, the patient may be in a state of pulseless electrical activity (PEA); and page 20, first paragraph).  

In regards to Claim 24, Joo teaches analyzing the impedance-sensing signal to determine the presence of respiration in the patient and prompting delivery of rescue breathing therapy to the patient when respiration is determined not present in the patient (Claim 24) (see entire document, for example page 8 “the processing unit 38 may cause the defibrillation pulse generator 50 to automatically deliver the defibrillation pulse when specified conditions (e.g. .. expiration of a predetermined period of time acceptable measured patient impedance, etc.) are met.” and pages 17, 19).


Claims 10 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of  US 3871359 to Pacela (Pacela) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US005999852A to Elabbady et al. (Elabbady).  In regards to Claims 10 and 11, Joo modified teaches the essentials of the claimed invention, including one of the physiological signals is an impedance signal that reflects an impedance of the patient, except for evaluating the impedance signal data comprises calculating energy in the impedance signal data and comparing the energy in the impedance signal data with a threshold energy. Elabbady teaches evaluating the impedance signal data comprises calculating energy in the impedance signal data and comparing the energy in the impedance signal data with a threshold energy for the purpose of safely providing defibrillation (see entire document, for example Claim 16 "The defibrillator of claim 9, further comprising an energy dump in electrical communication with the energy store for receiving and dissipating electrical energy, wherein the control system causes the charge stored in the energy store to be discharged into the energy dump instead of the patient if a measurement of the patient's transthoracic impedance made during delivery of the defibrillation pulse varies in excess of a threshold from the impedance measurement made by the impedance measuring circuit prior to delivery of the defibrillation pulse.”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify .  

Claims 16, 17 and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of  US 3871359 to Pacela (Pacela) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US20010047140 to Freeman (Freeman).

In regards to Claim 16, Joo modified teaches the essential features of the claimed invention, except for the feature indicative of the presence of a cardiac pulse from the ECG data is determined by evaluating the ECG data for the presence of a ventricular complex. Freeman teaches the feature from the ECG data is determined by evaluating the ECG data for the presence of a ventricular complex for the purpose of providing complex combinations of therapy (see entire document, for example para. 0050 “The resuscitation control box might discover, for example, that the patient who is undergoing CPR is experiencing a non-shockable rhythm such as bradycardia, in which case the CPR is required in order to keep the patient alive, but then the resuscitation control box may discover that the rhythm has changed to ventricular fibrillation in the midst of CPR, in which case the resuscitation control box would instruct the rescuer to stop performing CPR so as to allow the resuscitation control box to perform more analysis and possibly apply one or more shocks to the patient. Thus, the invention integrates the rescuer into a sophisticated scheme that allows complex combinations of therapy.”, and Claims 9 and 14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the evaluating of the ECG data taught by Joo with evaluating the presence of a ventricular complex taught by Freeman for the purpose providing complex combinations of therapy. 

In regards to Claim 17, Joo teaches evaluating physiological signal data from one or more of the other physiological signals using the physiological signal data that corresponds in time proximity to the ventricular complex  (see entire document, for example pages  3 – 4 “If the time at which the QRS complex occurs is within an expected time of when the heart sound appeared to occur a cardiac pulse is determined to be present in the patient. In another approach the ECG data is evaluated for the presence of a QRS complex to gate the heart sound detection process. If an R-wave occurs in the ECG data, the PCG data should indicate the presence of a heart sound following the R-wave if a cardiac pulse is present. If a heart sound is not detected following an R-wave, the patient may be in a state of pulseless electrical activity (PEA); and page 20, first paragraph).  

In regard to Claim 22, Freeman teaches reporting the return of spontaneous circulation in the patient when a cardiac pulse is determined present in the patient after delivery of defibrillation therapy to the patient (see entire document, for example para. 0056 “after each shock to determine whether another shock is required… Once the resuscitation control box has caused defibrillation shocks to be applied to the patient, the resuscitation control box automatically senses the patient's condition, and depending on the patient's condition will either prompt the responder to perform CPR or will not prompt the respond to perform CPR.”). Also see Joo, Claim 9 “repeating the steps of obtaining PCG data. analyzing the PCG data for a feature indicative of the presence of a heart sound, and determining whether a heart sound is present based on the feature, to produce two or more determinations of the presence of a heart sound; and (b) determining the presence of a cardiac pulse in the patient based on the number of determinations indicating the presence of a heart sound".

Claim 19 is rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US005476500A to Fain et al. (Fain).  In regards to Claim 19, Joo modified teaches the essential features of the claimed invention, except for delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute. Fain teaches delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute for the purpose of correction of ventricular tachycardia (see entire document, for example Col. 1, lines 12-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply defibrillation taught by Joo with delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute taught by Fain for the predictable purpose of correction of ventricular tachycardia. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela) as applied to Claims 7-9, 13-15, 18 and 23-25, in further view of US005405362A  to Kramer et al. (Kramer).  In regards to Claims 20 and 21, Joo modified teaches the essential features of the claimed invention including identifying the QRS complex and the R wave and identifying PEA (see pages 3 and 4), except does not explicitly teach analyzing the ECG data for at least ventricular fibrillation (VF), ventricular tachycardia (VT), and asystole, and when the patient is determined to be pulseless and not in a VF, VT, or asystole condition, then prompting delivery of electrotherapy to the patient designed specifically for pulseless electrical activity (PEA) (Claim 20) and analyzing the ECG data for one or more of ventricular fibrillation (VF), ventricular tachycardia (VT), asystole, and pulseless electrical activity (PEA); and,  prompting a report of VF, VT, asystole, or PEA, when detected and when the patient is determined to be pulseless (Claim 21).  Kramer teaches such limitations for the purpose of identifying cardiac dysrhythmias (see entire document, for example Col. 11, lines 14-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention . 

Response to Amendments and Arguments
Applicant's amendments and arguments filed May 1, 2020 have been fully considered.  Accordingly, the claim objection and rejections under 35 USC 102 and 13 are withdrawn. However, upon further consideration, the claims are rejection under 35 USC 112 and 35 USC 103 as being obvious over Joo in view of Pacela as explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791